EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350/ SECURITIES EXCHANGE ACT RULE 13a-14(b), AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Cytori Therapeutics, Inc. for the quarterly period ended June 30, 2009 as filed with the Securities and Exchange Commission on the date hereof, Christopher J. Calhoun, as Chief Executive Officer of Cytori Therapeutics, Inc., and Mark E. Saad, as Chief Financial Officer of Cytori Therapeutics, Inc., each hereby certifies, respectively, that: 1. The Form 10-Q report of Cytori Therapeutics, Inc. that this certification accompanies fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934. 2. The information contained in the Form 10-Q report of Cytori Therapeutics, Inc. that this certification accompanies fairly presents, in all material respects, the financial condition and results of operations of Cytori Therapeutics, Inc. By: /s/ Christopher J. Calhoun Dated: August 10, 2009 Christopher J. Calhoun Chief Executive Officer By: /s/ Mark E. Saad Dated: August 10, 2009 Mark E. Saad Chief Financial Officer
